Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Klima on 4/21/2021.

The application has been amended as follows: 

AMENDMENTS TO THE SPECIFICATION

At paragraphs [0006] as follows:
[0006]	A bolt connection is used to connect the ring gear support to a static component (casing), wherein the bolt connections are arranged on the circumference of the ring gear support in the axial direction of the planetary gearbox, and the bolt connections are designed and arranged in such a way that there is a frictional joint with a defined frictional force between the ring gear support and the static component and that there is a material separation, in particular a gap (channel) is arranged, between the ring gear support and the static component.

At paragraphs [0011] as follows:
backing ring having through holes for the bolt connections to be arranged within the covering device parallel to at least one of the flanges. These through holes ensure the bolt connections are spaced apart. Instead of being determined by the ring, a spacing can also be determined exclusively by one of the flanges.

At paragraphs [0068]-[0069] as follows:
[0068]	The bolt connections 52 press the second flange 57 of the static component 40 together with the first flange 55 of the ring gear support 50, wherein there is additionally a backing ring 56 arranged in the frictional joint on one side of the bolt connection 52 (on the left-hand side in Figure 4), said ring forming a contact body with the second flange 57 of the static part 40. The ring 56 has through holes for the bolt connections 52. The ring 56 is otherwise not connected materially to any other part of the static component 40.

[0069]	Moreover, there is a material separation between the ring gear support 50 and the static component 40, said separation in this case being designed especially as a gap (channel) 53 in the circumferential direction. The gap 53 can be seen more clearly in Figure 5. In this view, the first flange 55 and the ring 56 have been omitted for reasons of clarity, allowing parts of the bolt connections 52 to be seen in the gap 53.

AMENDMENTS TO THE CLAIMS
1. (Currently Amended) A planetary gearbox having a ring gear support, for a geared fan engine, comprising: 
	a plurality of bolt connections connecting the ring gear support to a static component, wherein the bolt connections are arranged around a circumference of the ring gear support to extend in an axial direction of the planetary gearbox, 
the bolt connections configured and arranged to engage at least one backing ring 
a circumferentially extending channel positioned adjacent to and/or [and] the static component such that the bolt connections axially pass through the channel, the channel being open in a circumferential direction such that the bolt connections are movable circumferentially in the channel with respect to the and/or [and] the static component upon an overload situation where an applied torque exceeds a slipping torque of the frictional joint. 

2. (Currently Amended) The planetary gearbox according to Claim 1, wherein the and/or the static component has a flange, through which the bolt connections pass and which is part of the frictional joint.

3. (Cancelled)

4. (Previously Presented) The planetary gearbox according to Claim 1, and further comprising an annular covering device which at least partially surrounds the bolt connections axially on one side.

5. (Currently Amended) The planetary gearbox according to Claim 4, wherein the covering device is U-shaped, and includes at least one arm connected to the and/or [and] the static component by the frictional joint.

6. (Previously Presented) The planetary gearbox according to Claim 4, wherein the covering device includes openings at a base of the U-shape for mounting the bolt connections.

7. (Currently Amended) The planetary gearbox according to Claim 4, wherein the at least one backing ring includes at least one backing ring arranged within the covering device parallel to a radially extending flange of the and/or [and] the static component.

8. (Currently Amended) The planetary gearbox according to Claim [[3]] 1, wherein, the channel is formed by a part of the static component.

9. (Previously Presented) The planetary gearbox according to Claim 1, wherein the static component connects the ring gear support to a fixed structure of the geared fan engine.

10. (Previously Presented) The planetary gearbox according to Claim 1, wherein the frictional joint between the static component and the ring gear support has a slipping torque 1.5 to 4 times a maximum operational torque of the gearbox.

11. (Original) The planetary gearbox according to Claim 1, wherein the bolt connections are preloaded.

12. (Previously Presented) The planetary gearbox according to Claim 1, wherein the plurality of bolt connections includes between 40 and 140 bolt connections.

13. (Previously Presented) The planetary gearbox according to Claim 1, wherein bolts of the bolt connections have a nominal diameter in a range of from 0.3 to 2 cm, in particular between 0.5 and 1.5 cm.

14. (Previously Presented) A gas turbine engine for an aircraft comprising:
a core engine comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan, which is positioned upstream of the core engine, wherein the fan comprises a plurality of fan blades; and
a gearbox, driven by the core shaft, wherein the fan is driven by the gearbox at a lower speed than the core shaft, wherein the gearbox is the planetary gearbox according to Claim 1.

15. (Previously Presented) The planetary gearbox according to Claim 1, wherein the frictional joint between the static component and the ring gear support has a slipping torque of 3 to 4 times a maximum operational torque of the gearbox.

16. (Previously Presented) The planetary gearbox according to Claim 1, wherein the plurality of bolt connections includes between 70 and 110 bolt connections.

17. (Previously Presented) The planetary gearbox according to Claim 1, wherein bolts of the bolt connections have a nominal diameter in a range of from 0.5 to 1.5 cm.
END OF AMENDMENT

The amendments to the specification is to provide antecedent basis for the claim language.  The amendments to the claims resolves a 112a issue with claim 1 and a 112b issue with claim 7.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the novel and non-obvious feature of the claimed invention is the circumferentially extending channel that allows for the bolt connections, which clamp the ring gear support and static component together with an applied torque, to move circumferentially in the channel upon an overload situation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745